Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1 and 4 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Robichaud et al. (US 2016/0188565 A1).
Regarding Claims 1 and 4, Robichaud discloses a user adaptive conversation apparatus (Fig. 1 and ¶18, dynamic system 100 may be implemented on a client computing device 104), comprising: 
a voice recognition unit configured to convert a talk of a user in a conversational situation into a natural language script form to generate talk information (¶21, speech recognition component 110 receives natural language expression and outputs a plurality of n-best representations of the received natural language expression); 
an artificial visualization unit configured to recognize a talking situation from a video acquired in the conversational situation to generate situation information indicating the talking situation and generate intention information indicating an intention of the talk (¶70 and ¶74, camera 830 captures gesture entry for interpreting user gestures for controlling functionality of the computing device; in view of ¶24-25, the gesture may constitute a previous request / contextual information for language understanding component 120 to evaluate current natural language expression in a current dialog session to perform intent prediction); 
a natural language analysis unit configured to convert the situation information and the intention information into the natural language script form (¶23 and ¶25, language understanding component performs domain and intent prediction and slot tagging using the contextual information; e.g., slot tagging of “from 2 pm to 4 pm” fills slot type “start_time” with “2 pm” and slot type “end_time” with “4 pm”; intent prediction of “how is the weather tomorrow” includes predicting domain / intent as “weather” and using this as context to predict domain / intent of “how about this weekend” as relating to “weather”); 
a natural language analysis unit configured to perform a natural language analysis for the talk information, the intention information, and the situation information (¶22 and ¶25, language understanding component 120 may perform domain and intent prediction and slot tagging based on / using (1) contextual information (domain / intent / slot from a previous turn) and (2) received n-best representations from speech recognition component 110); and 
a conversation state tracing unit configured to generate current talk state information representing a meaning of the talk information by interpreting the talk information according to the intention information and the situation information (¶28, predictions determined by language understanding component 120 may be sent to dialog component 130 to create dialog hypothesis set for each natural language expression and determine what response / action to take for each natural language expression), and determine next talk state information that includes a plurality of candidate responses corresponding to the current talk status information (¶46, after dialog hypothesis set is created using contextual information, a plurality of dialog responses are generated for the dialog hypothesis set). 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:



Claims 2-4 and 6-8 are rejected under 35 USC 103(a) as being unpatentable over Robichaud et al. (US 2016/0188565 A1) in view of Tseretopaulos et al. (US 2019/0103127 A1).

Regarding Claims 2 and 6, Robichaud does not disclose an emotion tracing unit and an ethic analysis unit.
Tseretopaulos teaches a conversational computer system (Abstract) for implementing an emotion tracing unit (¶77, determine lexical personality score based on sarcasm (i.e., intent) detected in the input, words associated with particular moods, particular regional words / phrases) configured to generate emotion state information indicating an emotional state of the user based on talk information (¶63, virtual assistants can interpret input using natural language processing (NLP) to match user text or voice input to executable commands), intention information (¶49, processing performed by the NLP engine 110 can include identifying an intent associated with the input received via the conversational interface 108; i.e., detect sarcasm), and situation information (¶88, obtain contextual data associated with user such as user location to determine particular regional words / phrases); and 
an ethic analysis unit configured to generate ethical state information indicating ethics of the conversation based on the talk information, the intention information, and the situation information (¶77, determine lexical personality score based on predefined words like curse words; i.e., given a certain user context / locations, words at said location is a curse word and the user spoke it with an intent being interpreted as to curse). 
Robichaud to generate emotional state information / lexical personality score and ethical state information / lexical personality score in order to generate persona-associated responses for particular user (Tseretopaulos, ¶22 and ¶77, modify the corresponding conversational response in a personalized manner such that the lexical personality of the response corresponds to the lexical personality of the conversational input).
Regarding Claims 3 and 7, Tseretopaulos modified Robichaud to teach a multi-modal conversation management unit configured to select one of the plurality of candidate responses (Robichaud, ¶46, generating dialog responses for each dialog hypothesis set) according to at least one of the emotion state information and the ethical state information to determine final next talk state information including a selected response (Tseretopaulos, ¶77, the intent may be used to determine a particular response to be generated and the lexical personality score can be used to identify a personality of the conversational input to modify the corresponding conversational response in a personalized manner). 
Regarding Claims 4 and 8, Robichaud discloses a natural language generation unit configured to convert the final talk state information into an output conversation script having the natural language script form (¶46, domain specific components to generate the plurality of dialog responses; see also Tseretopaulos, ¶54, NLG124); and 
an adaptive voice synthesizing unit configured to synthesize a voice signal in which an intonation and conforming to at least one of the emotion state information, the situation information, and the intention information is given to the output conversation script (¶21, text to speech component; Tseretopaulos, ¶77, modify the corresponding conversational response in a personalized manner such that the lexical personality of the response corresponds to the lexical personality of the conversational input). 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2003/0167167 A1 discloses a machine learning module in a digital assistant to generate conversational responses to user natural language queries based on user emotional states / internal context, commands / intentions, and external context like user location. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/12/2021